Citation Nr: 0208845	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother-in-law


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1984 RO rating action.  The 
Board notes that the veteran was notified of the rating 
action by letter that same month, and filed notice of 
disagreement, which was received by the RO in March 1985.  
However, a statement of the case was not issued until April 
1999.  The veteran filed a timely substantive appeal in May 
1999.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2001).   


FINDING OF FACT

Stressful experiences claimed by the veteran as having 
occurred during his period of active military service, which 
have led to PTSD, have not been corroborated by supporting 
evidence.


CONCLUSION OF LAW

The veteran does not have PTSD which is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2001). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).  

With regard to the second PTSD element, the evidence of an 
in-service stressor, the evidence necessary to establish that 
the claimed stressor actually varies depending on whether it 
can be determined that the veteran engaged in combat with the 
enemy.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2001).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Moreau, supra; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD. 

In the veteran's case, the record clearly establishes that 
the veteran has a current diagnosis of PTSD.  In a June 1998 
treatment note, a VA examiner indicated that the veteran met 
the criteria for a diagnosis of PTSD under DSM IV.  The 
examiner noted that the veteran's specific stressors were the 
death of a Vietnamese civilian whom the veteran had 
befriended, and the deaths of two buddies from a land mine 
explosion.  The veteran told the examiner that he had to help 
collect the body parts of his buddies.  The examiner 
specifically stated that the veteran had been exposed to a 
traumatic event and was confronted with events that involved 
actual and threatened death or serious injury to the physical 
integrity of himself or others, and his response involved 
intense fear, helplessness, or horror.  

Although the veteran carries a diagnosis of PTSD, it is the 
lack of credible supporting evidence regarding the veteran's 
claimed in-service stressors that causes the Board to find 
that the preponderance of the evidence is against the 
veteran's claim.  

The veteran's military personnel file shows that the veteran 
served in Vietnam from May 1967 to May 1968.  His military 
occupational specialty was as an engineer equipment 
repairman.  Although he was awarded several decorations, 
including the National Defense Service Medal, the Vietnam 
Campaign Medal, and the Army Commendation Metal, none of 
these awards is indicative of combat service.  Indeed, the 
veteran acknowledged in his May 1999 substantive appeal that 
he was not involved with a combat unit.  

As the veteran's claimed stressor is not related to combat, 
as stated above, his statements alone are not be enough to 
establish the occurrence of an alleged stressor; instead, the 
record must contain service records or other statements as to 
the occurrence of the alleged stressor.  Moreau, supra; 
Dizoglio, supra; West, supra.  In a statement received in 
April 1998, the veteran's representative indicated that the 
veteran's stressor event was when two of his fellow soldiers 
were killed by a land mine in late December 1966 or early 
January 1967 in Binh Duong Province.  The veteran's 
representative indicated that the veteran knew one of the 
soldiers, M.K. of New York.  The RO attempted to verify this 
stressor event, and found that M.K. had been killed in 
Vietnam five months before the veteran's arrival in Vietnam.  

In an August 1998 statement, the veteran indicated that he 
did not know M.K., and stated that his stressful experience 
involved two soldiers, C. and K., who were at Ben Hoa with 
the 864th Engineer Battalion, around October 1967.  

Search results listing all Army soldiers whose surnames began 
with either a "C" or a "K" and who were killed in South 
Vietnam from May 1967 to May 1968, indicate that the names of 
the veteran's buddies could not be verified on the lists, 
even when alternative spellings of their surnames were used.  

At a September 1999 RO hearing, the veteran indicated that C. 
and K. were assigned to his unit, the 864th Engineer 
Battalion, but they may have been in a different company. 

In March 2002, the RO received a response from the National 
Personnel Record Center (NPRC), which indicated that a search 
of the records from the 864th Engineer Battalion, Companies A 
and B from September 1967 to November 1967 failed to find any 
remarks regarding the veteran or pertaining to any unit 
personnel who were killed or wounded in action.  

Therefore, as there is a lack of corroboration of the 
veteran's claimed experiences, and there is an absence of 
military records that corroborate the veteran's contentions, 
a grant of service connection is not warranted.  38 C.F.R. 
§ 3.304.  The Board notes that the RO attempted to verify the 
veteran's stressor event several times, and searched for 
verification of the deaths of C. and K. by using several 
variations on their surnames and several different time 
periods.  In addition, the response from NPRC in March 2002 
indicated that there were no remarks regarding any unit 
personnel who were killed or wounded in action in the 864th 
Engineer Battalion Companies during the time period in 
question.  Moreover, the veteran has presented no leads on 
which a search for corroborating evidence may be made with 
respect to the Vietnamese civilian's death.  

The VA examiner apparently accepted the veteran's description 
of his in-service experiences as credible and as providing a 
basis for diagnosing PTSD, but the Board may not grant 
service connection for PTSD without the corroborating 
evidence.  As stated above, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors.  Moreau, supra; Cohen, supra.  Therefore, 
given the lack of credible supporting information, the Board 
finds that the greater weight of the evidence is against the 
veteran's claim of service connection.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would in turn give rise to a reasonable doubt in favor 
of the veteran, the benefit-of-the-doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the veteran in the statement of the case and supplemental 
statement of the case put the veteran on notice of the type 
of evidence needed to substantiate his claim.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  The records 
identified by the veteran have been obtained.  Additionally, 
the RO has undertaken a search for corroborating evidence as 
noted above.  Further investigation is not suggested by the 
record.  Consequently, the Board concludes that action to 
further comply with these new requirements is not necessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

